SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 20, 2012 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 001-07763 23-1683282 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 723-6751 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 – Other Events. On December 20, 2012, Met-Pro Corporation (the “Company”) issued a press release that erroneously stated that the Company’s Board of Directors had declared a dividend of $0.725 per share payable on March 15, 2013 to shareholders of record at the close of business on March 1, 2013. Approximately two and one-half hours later, the Company issued a corrected press release that stated that the dividend that was declared was in the amount of $0.0725 per share. The corrected press release was distributed to the identical channels through which the erroroneous press release was distributed under cover of a note identifying the error. A copy of the corrected press release is filed herewith as Exhibit 99.1. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 26, 2012 MET-PRO CORPORATION By: /s/ Neal E. Murphy Neal E. Murphy Vice President - Finance and Chief Financial Officer (Duly Authorized Officer and Principal Financial Officer) Exhibit Index Exhibit Description Corrected Press Release dated December 20, 2012
